 Case 2:18-cv-15204-WJM-MF Document 1 Filed 10/23/18 Page 1 of 12 PageID: 1



OLSHAN FROME WOLOSKY LLP
Safia A. Anand
Martin J. Feinberg (Pro Hac Vice pending)
1325 Avenue of the Americas
New York, New York 10019
(212) 451-2300

ARMSTRONG TEASDALE LLP
Jennifer E. Hoekel (Pro Hac Vice pending)
7700 Forsyth Blvd., Suite 1800
St. Louis, Missouri 63105
(314) 621-5070

Attorneys for Plaintiff



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

American Wagering, Inc.,                         )
d/b/a William Hill US,                           )
                                                 )
        Plaintiff,                               )        Civil Action No.
                                                 )
                          v.                     )
FanDuel Inc.,                                    )
                                                 )
        Defendant.                               )


                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                          AND DEMAND FOR JURY TRIAL

        Plaintiff, American Wagering, Inc., d/b/a William Hill US (“William Hill”), by and

through its undersigned attorneys, alleges on knowledge as to its own acts and otherwise on

information and belief as follows:

                                  NATURE OF THE ACTION

        1.      This is a civil action seeking damages and injunctive relief for willful copyright

infringement under the copyright laws of the United States (17 U.S.C. § 101 et seq.).




4783452-1
 Case 2:18-cv-15204-WJM-MF Document 1 Filed 10/23/18 Page 2 of 12 PageID: 2




                                JURISDICTION AND VENUE

          2.   This Court has jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. §

1331(federal question); and 28 U.S.C. § 1338(a) (copyright).

          3.   This Court has personal jurisdiction over the Defendant, and venue in this District

is proper under 28 U.S.C. § 1391(b) and 28 U.S.C. § 1400(a), in that the acts of infringement

complained of occurred in this District, therefore Defendant may be found in this District.

                                           PARTIES

          4.   William Hill is a Nevada corporation with its principal place of business located

at 6325 S. Rainbow Blvd., Suite 100, Las Vegas, Nevada.

          5.   Defendant FanDuel Inc. (“FanDuel” or “Defendant”) is a Delaware corporation

with its principal place of business located at 19 Union Square, New York, New York.

                               WILLIAM HILL COPYRIGHT

       6.      William Hill’s ultimate parent company, William Hill PLC, is one of the world’s

leading betting and gaming companies, employing over 15,000 people worldwide. Its origins are

in the UK, where it was founded in 1934, and where it is listed on the London Stock Exchange.

       7.      William Hill owns subsidiaries that operate sports betting establishments known

as “sports books” and has an affiliate, William Hill New Jersey, Inc., approved to operate sports

books in New Jersey.      William Hill New Jersey, Inc. currently operates sports books at

Monmouth Park in Oceanport, New Jersey and Ocean Resort Casino in Atlantic City, New

Jersey.

       8.      To assist patrons in learning about sports books, William Hill created a “How to

Bet Guide.” This book is currently distributed at both the Monmouth Park and Ocean Resort



                                                2
4783452-1
 Case 2:18-cv-15204-WJM-MF Document 1 Filed 10/23/18 Page 3 of 12 PageID: 3



Casino sports books operated by William Hill’s affiliate. This “How to Bet Guide” is an original

work of William Hill.

        9.     At all relevant times, William Hill has been the copyright owner of this “How to

Bet Guide” (the “William Hill Copyrighted Work”). The William Hill Copyrighted Work was

first published on June 5, 2018. A true and correct copy of the William Hill Copyrighted Work

has been attached hereto as Exhibit A.

        10.    The William Hill Copyrighted Work is registered with the U.S. Copyright Office

and is the subject of a valid Certificate of Copyright Registration No. TX0008591168, dated

August 24, 2018 (the “William Hill Copyright”).

        11.    Among the exclusive rights granted to William Hill under the Copyright Act are

the rights to reproduce and distribute the William Hill Copyrighted Work to the public.

                        COPYRIGHT INFRINGEMENT BY FANDUEL

                                   The Infringing Pamphlet

        12.    On or about July 14, 2018, FanDuel began operating a sports book at The

Meadowlands Racetrack in East Rutherford, New Jersey (the “Meadowlands”).

        13.    William Hill subsequently discovered a pamphlet being distributed at the

Meadowlands.     The pamphlet was branded “FANDUEL SPORTSBOOK” and was entitled

“How to Bet Betting Guide” (the “Infringing Pamphlet”). A true and correct copy of the

Infringing Pamphlet has been attached hereto as Exhibit B.

        14.    This FanDuel pamphlet is a blatant infringement of the William Hill Copyrighted

Work.

        15.    On information and belief, FanDuel, without the consent of William Hill, printed

and publicly distributed the Infringing Pamphlet. A simple side-by-side comparison of the



                                                3
4783452-1
 Case 2:18-cv-15204-WJM-MF Document 1 Filed 10/23/18 Page 4 of 12 PageID: 4



William Hill Copyrighted Work against the Infringing Pamphlet clearly demonstrates how

egregious FanDuel has been in its unauthorized copying of the William Hill Copyrighted Work.

       16.    Provided below are side-by-side comparisons of the William Hill Copyrighted

Work and the Infringing Pamphlet. These comparisons demonstrate that FanDuel copied the

William Hill Copyrighted Work, including descriptions of betting in the different sports

categories:

              William Hill Copyrighted Work                     Infringing Pamphlet




                                              4
4783452-1
 Case 2:18-cv-15204-WJM-MF Document 1 Filed 10/23/18 Page 5 of 12 PageID: 5



       17.    FanDuel also copied the William Hill Copyrighted Work identically for its

Baseball section of the Infringing Pamphlet:

              William Hill Copyrighted Work                 Infringing Pamphlet




                                               5
4783452-1
 Case 2:18-cv-15204-WJM-MF Document 1 Filed 10/23/18 Page 6 of 12 PageID: 6



       18.    FanDuel’s unauthorized copying is perhaps most evident in the fact that FanDuel

actually forgot to remove William Hill’s name when printing the Infringing Pamphlet.

       William Hill Copyrighted Work at p. 13                  Infringing Pamphlet at p. 13




                                    The Infringing Website

       19.    FanDuel’s unauthorized copying of the William Hill Copyrighted Work extends

well beyond the Infringing Pamphlet. FanDuel also copied the language from the William Hill

Copyrighted Work for use on several web pages that are controlled by FanDuel.

       20.    FanDuel      publishes    infringing   content    on    articles   available    at

https://fanduelsportsbook.zendesk.com/hc/en-us (the “Infringing Website”). Attached hereto as

Exhibit C are true and correct copies of screenshots of the homepage from the Infringing

Website.

       21.    FanDuel provides links to the Infringing Website from other websites under its

control, including, but not limited to web pages within the website located at www.fanduel.com.



                                               6
4783452-1
    Case 2:18-cv-15204-WJM-MF Document 1 Filed 10/23/18 Page 7 of 12 PageID: 7



        22.    The Infringing Website features a number of articles in the category “Sports

Betting Guides.” See https://fanduelsportsbook.zendesk.com/hc/en-us/categories/360000153348-

Sports-Betting-Guides. These “articles” comprise unauthorized, substantially identical copies of

the William Hill Copyrighted Work. Attached hereto as Exhibit D is a true and correct copy of a

screenshot of the foregoing link listing the articles in the category “Sports Betting Guides”.

        23.    As with the Infringing Pamphlet, a direct comparison of the William Hill

Copyrighted Work with the “Sports Betting Guides” on the Infringing Website demonstrates

FanDuel’s willful and egregious copying.

        24.    For example, the article titled “NFL Betting” was copied from the William Hill

Copyrighted Work, as demonstrated in the excerpts below:

William Hill Copyrighted Work                                Infringing Website1

                                        ….When making a straight bet, the team the player bets must
                                        cover the point spread. This means that the favored team
                                        must win by a stipulated number of points or the underdog
                                        will receive that number of points. Wagers on the point
                                        spread are usually offered at 11 to 10 odds. This means that
                                        the bettor must “lay” $11 for every $10 he wishes to win.
                                        Because of this, when placing a point spread bet, it is
                                        customary to bet in $11 increments ($22, $55, $110, $550,
                                        etc).

                                        Example:
                                          Time   Bet#           Team         Line    Total       Money
                                         1:00 pm 101         Washington                 42        +140
                                                 102         Philadelphia       -3                 -160

                                        The point spread on the electronic display boards
                                        and wagering sheets is always listed next to the favorite. The
                                        home team is always listed on the bottom, unless otherwise
                                        specified. In the example, Philadelphia (-3) is favored by 3
                                        points. Philadelphia must win the game by more than
                                        three points for the player to win their bet on Philadelphia.
                                        If the player bets Washington (+3), Washington must win the
                                        game outright or lose by two points or less for the player to

1
 (https://fanduelsportsbook.zendesk.com/hc/en-us/articles/360001688227-NFL-Betting).
Attached hereto as Exhibit E is a true and correct copy of a screenshot of the foregoing link.

                                                 7
4783452-1
 Case 2:18-cv-15204-WJM-MF Document 1 Filed 10/23/18 Page 8 of 12 PageID: 8



                                        win. If Philadelphia wins by exactly three points, it is
                                        considered a tie or “push” for wagering purposes and all
                                        straight bets on the point spread are refunded.
       25.      FanDuel’s egregious and willful copying is likewise evident in several other

articles on the Infringing Website, including, but not limited to the following articles, which

comprise substantially identical copies of language from the William Hill Copyrighted Work:

             a. “Auto Racing Betting” (https://fanduelsportsbook.zendesk.com/hc/en-

                us/articles/360001688907-Auto-Racing-Betting)

             b. “Baseball Betting” (https://fanduelsportsbook.zendesk.com/hc/en-

                us/articles/360001688867--Baseball-Betting)

             c. “Basketball Betting” (https://fanduelsportsbook.zendesk.com/hc/en-

                us/articles/360001670028-Basketball-Betting)

             d. “Boxing/MMA Betting” (https://fanduelsportsbook.zendesk.com/hc/en-

                us/articles/360001670208-Boxing-MMA-Betting)

             e. “Hockey Betting” (https://fanduelsportsbook.zendesk.com/hc/en-

                us/articles/360001688327-Hockey-Betting)

             f. “Soccer Betting” (https://fanduelsportsbook.zendesk.com/hc/en-

                us/articles/360001670148-Soccer-Betting)

             g. “Sports Betting Terms Glossary” (https://fanduelsportsbook.zendesk.com/hc/en-

                us/articles/360001688787-Sports-Betting-Terms-Glossary)

             h. “Sportsbook Type of Wagers” (https://fanduelsportsbook.zendesk.com/hc/en-

                us/articles/360001669768-Sportsbook-Type-of-Wagers)




                                                8
4783452-1
 Case 2:18-cv-15204-WJM-MF Document 1 Filed 10/23/18 Page 9 of 12 PageID: 9



Attached hereto as Exhibits F-M are true and correct copies of screenshots of the foregoing

articles.


                          COUNT I: COPYRIGHT INFRINGEMENT

       26.     William Hill repeats and realleges each and every allegation set forth in the

paragraphs above as if fully set forth herein.

       27.     William Hill is the sole and exclusive owner of all right, title, and interest in and

to the William Hill Copyrighted Work.

       28.     FanDuel had access to the text of the William Hill Copyrighted Work prior to the

FanDuel’s design, creation and/or offering of the Infringing Pamphlet.

       29.     FanDuel had access to the text of the William Hill Copyrighted Work prior to the

FanDuel’s publication of the articles on the Infringing Website.

       30.     FanDuel, with access to the genuine William Hill Copyrighted Work, and without

authorization from William Hill, copied the William Hill Copyrighted Work, and produced and

distributed and continues to produce, sell and/or distribute the Infringing Pamphlet that is

substantially similar to the William Hill Copyrighted Work, copying the original and creative

features protected by the William Hill Copyright.

       31.     FanDuel, with access to the genuine William Hill Copyrighted Work, and without

authorization from William Hill, copied the William Hill Copyrighted Work, and published and

continues to publish the articles on the Infringing Website that are substantially similar to the

William Hill Copyrighted Work, copying the original and creative features protected by the

William Hill Copyrighted Work.

       32.      FanDuel’s acts constitute infringement of William Hill’s copyright and exclusive

rights under copyright.


                                                 9
4783452-1
Case 2:18-cv-15204-WJM-MF Document 1 Filed 10/23/18 Page 10 of 12 PageID: 10



          33.    William Hill is informed and believes that based upon the foregoing acts, such

infringement has been willful and intentional, and in disregard of and with indifference to the

rights of William Hill.

          34.    As a result of FanDuel’s infringement of William Hill’s copyright and exclusive

rights under copyright law, William Hill is entitled to statutory damages pursuant to 17 U.S.C. §

504.

          35.    Such conduct on the part of FanDuel has injured William Hill in an amount to be

determined at trial, and has caused and will continue to cause irreparable injury to William Hill,

for which William Hill has no adequate remedy at law.          As such, William Hill seeks an

injunction pursuant to 17 U.S.C. § 502, as well as damages, and a disgorgement of profits,

pursuant to 17 U.S.C. §504.

          36.    The conduct of FanDuel is causing and, unless enjoined and restrained by this

Court, will continue to cause William Hill great and irreparable injury that cannot be fully

compensated or measured in money. William Hill has no adequate remedy at law.

          WHEREFORE, William Hill demands that a judgment be entered granting the following

relief:

          1.     Compelling FanDuel to account to William Hill for any and all profits derived by

FanDuel as a result of the infringement.

          2.     Awarding William Hill all damages sustained by it as a result of FanDuel’s

wrongful acts and all profits realized by FanDuel due to its wrongful acts, pursuant to 17 U.S.C.

§504(b).




                                                10
4783452-1
Case 2:18-cv-15204-WJM-MF Document 1 Filed 10/23/18 Page 11 of 12 PageID: 11



       3.        At William Hill’s election, awarding statutory damages in the maximum amount

against FanDuel for infringement of William Hill’s copyright and inducement thereof, pursuant

to 17 U.S.C. §504(c).

       4.        Directing that FanDuel pay over to William Hill its costs, disbursements and

reasonable attorneys’ fees and expenses, together with pre-judgment interest.

       5.        For a preliminary and permanent injunction, restraining FanDuel and its affiliates,

divisions, officers, directors, principals, servants, employees, successors and assigns, and all

those in active concert or participation with it from:

                (a)      Directly or indirectly infringing in any manner William Hill’s copyrights,

            including without limitation, copyrights or exclusive rights in the William Hill

            Copyrighted Work; and

                (b)      From causing, contributing to, enabling, facilitating, or participating in the

            infringement of William Hill’s copyrights or other exclusive rights, including without

            limitation, copyrights or exclusive rights in the William Hill Copyrighted Work.

       6.        Retaining jurisdiction of this action in this Court for the purpose of enabling

William Hill to apply to the Court at any time for such further orders and interpretation or

execution of any order entered in this action, for the modification of such order, for the

enforcement or compliance therewith, and for the punishment of any violation thereof.

       7.        For such other and further relief as the Court deems just and proper.




                                                   11
4783452-1
Case 2:18-cv-15204-WJM-MF Document 1 Filed 10/23/18 Page 12 of 12 PageID: 12



                               DEMAND FOR JURY TRIAL

Plaintiff, American Wagering, Inc. d/b/a William Hill US, hereby demands a trial by jury.



Dated: October 23, 2018                        By:



                                                            Safia A. Anand
                                                            Martin J. Feinberg (pro hac vice
                                                            pending)
                                                            OLSHAN FROME WOLOSKY LLP
                                                            1325 Avenue of the Americas
                                                            New York, New York 10019
                                                            Telephone: 212-451-2300
                                                            Fax: 212-451-2222
                                                            Sanand@olshanlaw.com
                                                            Mfeinberg@olshanlaw.com

                                                      And

                                                            Jennifer E. Hoekel (pro hac vice
                                                            pending)
                                                            ARMSTRONG TEASDALE LLP
                                                            7700 Forsythe Blvd., Suite 1800
                                                            St. Louis, Missouri 63105
                                                            Telephone: 314.621.5070
                                                            Fax: 314.621.5065
                                                            jhoekel@armstrongteasdale.com

                                                            Attorneys for Plaintiff




                                               12
4783452-1
